Per Curiam,
Tbe learned court below correctly held that the deed from the executor of the will of appellee’s father, executed and delivered to her in pursuance of its seventh clause, passed an absolute estate to her in the property she has contracted to sell to the appellant. Nothing is to be found in the six preceding clauses indicating a contrary intention by the testator, and, in the eighth and last, he places no restraint upon her power to dispose of what he gave her, in the preceding clause.
Judgment affirmed.